Citation Nr: 0619866	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  02-18 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 




INTRODUCTION

The veteran had active service from October 1972 to November 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


REMAND

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2005).  Here, the 
veteran is service-connected for arteriosclerotic heart 
disease, rated as 30 percent disabling, major depressive 
disorder, rated as 10 percent disabling, hypertension, rated 
as 10 percent disabling, and erectile dysfunction, rated as 
noncompensable.  His combined rating is 40 percent.

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2005).  In 
such instances, the matter should be submitted by the rating 
board to the Director, Compensation and Pension Service, for 
extra-schedular consideration.  The Board cannot award TDIU 
under 4.16(b) in the first instance; the RO must first submit 
the claim to the Director, Compensation and Pension Service, 
for extra-schedular consideration.  See Bowling v. Principi, 
15 Vet. App. 1 (2001).  

The December 2003 Board remand, in part, directed that the 
veteran be afforded a cardiac examination in order to 
ascertain the nature and severity of the veteran's heart 
condition and its impact on his ability to work.  Such 
examination was conducted in November 2005.  The examiner 
stated in the report that it was his opinion that, "at this 
present time because of unstable poorly controlled 
hypertension, with both labial hypertensive and hyposensitive 
spells, as well as daily anginal discomfort, [the veteran] is 
currently not a candidate for any physical or sedentary 
activity at this time and, therefore, is not a candidate for 
employment at this time."  It also appears that the veteran 
has been awarded Social Security disability benefits, largely 
due to the veteran's service connected cardiovascular 
disease.  Therefore, the Board has determined that the 
instant matter is one which is appropriate to be sent for 
extra-schedular consideration.     

Accordingly, the case is REMANDED for the following action:

Refer the case to the Director, 
Compensation and Pension Service, for 
extra-schedular consideration pursuant to 
38 C.F.R. § 4.16(b).  Thereafter, if the 
claim on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.      
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



